Exhibit 99.1 FUNDTECH LTD. 12 Ha’hilazon Street, 5th Floor Ramat-Gan, Israel November 24, 2008 Dear Shareholder: You are cordially invited to attend the 2008 Annual Meeting of Shareholders of Fundtech Ltd. (the “Company”) on December 18, 2008 (the “Annual Meeting”), at 9:00 a.m., local time, at the Company’s offices at 30 Montgomery Street, Ste. 501, Jersey City, NJ 07302 USA.We look forward to greeting those of you who can attend the Annual Meeting. Holders of the Company’s Ordinary Shares are being asked to vote on the matters listed in the enclosed Notice of Annual Meeting of Shareholders (the “Notice”).The Company’s Board of Directors recommends a vote “FOR” all of the matters set forth in the Notice. Whether or not you plan to attend the Annual Meeting, it is important that your Ordinary Shares be represented and voted at the Annual Meeting.Accordingly, after reading the enclosed Notice and the accompanying Proxy Statement, please sign, date and mail the enclosed proxy card in the envelope provided. At the Annual Meeting, representatives of the Board of Directors and management will be pleased to respond to any questions you may have. Your cooperation is appreciated. Very truly yours, Gideon Argov Chairman of the Board FUNDTECH LTD. 12 Ha’hilazon Street, 5th Floor Ramat-Gan, Israel NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the Shareholders of
